El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
El presente es nn recurso de apelación interpuesto contra sentencia dictada en nn pleito establecido por Juan Eugenio Serrallés contra José E. Benedicto, Tesorero de Puerto Rico, sobre devolución de contribuciones indebidamente cobradas.
En su declaración de ingresos correspondiente al 1918 el *238demandante declaró haber percibido $119,768.32. De ellos $108,022.78 procedían de. sus ganancias y utilidades en la so-ciedad civil “Sucesión de J. Serrallés.” Las leyes que re-gían en 1917 y 1918 eran distintas en cnanto al tipo fijado en la escala ascendente de ingresos. La contribución de 1918 era más subida. El Tesorero calculó la contribución como si todos los ingresos declarados hubieran sido percibidos en 1918. Pagó sin protesta ■ el demandante y luego, el 2 de agosto de 1920, dirigió una carta al Tesorero alegando que de los ingresos declarados, $76,015.18 habían sido obtenidos en 1917 y por tanto que la contribución sobre ellos debía gra-duarse de acuerdo con la ley vigente en aquel año y no como se había hecho con arreglo a la ley vigente en 1918. Terminó pidiendo que se le devolvieran los $7,708.30 que de tal modo se le habían cobrado de más. Contestó el Tesorero en 10 de agosto de 1920 negando la petición porque los ingresos ha-bían sido recibidos por Serrallés a virtud de un balance en 30 de abril de 1918 y fué en aquel momento que los adquirió válidamente no importando el hecho de que el balance lo fuera por un período de un año que terminaba en su fecha. No conforme Serrallés inició este pleito por demanda fechada el 17 de agosto de 1920.
El Tesorero alegó que la demanda no aducía hechos sufi-cientes para determinar una causa de acción y su excepción fué declarada sin lugar. Presentó entonces una moción soli-citando la desestimación de la demanda por no haberse pres-tado la fianza previa exigida por el artículo 4 de la Ley No. 76 de 1916, y archivó su contestación. Fué el pleito a juicio y quedó concluso para sentencia el 27 de abril de 1921.
Así las cosas, el 26 de agosto de 1921 la Corte de Distrito dictó sentencia declarando sin lugar la demanda basándose para ello exclusivamente en la moción referente a la pres-tación de la fianza que había quedado sin resolver. A juicio *239de la corte de distrito se trata de nn pleito en contra de El Pueblo de Puerto Eico y el demandante, para poderlo establecer válidamente, debió baber prestado la fianza que exige la sección 4 de la Ley No. 76 de 1916.
Contra la sentencia de 26 de agosto último apeló el de-mandante, señalando como único error el cometido, a su jui-cio, por la corte, al aplicar a este caso la Ley No. 76 citada, cuando la ley que lo rige es la No. 80 de 1919.
Creemos que tiene razón el apelante. La Ley No. 76 de 1916 es un estatuto autorizando pleitos en contra de El Pueblo de Puerto Eico de acuerdo con sus propios términos, y si bien un pleito sobre devolución de contribuciones puede ser, en propios casos, considerado como un pleito contra El Pueblo de Puerto Eico, siéndole quizá aplicable lo prescrito en la sección 4 de la Ley No. 76 de 1916, cuando tal pleito se establece basándose exclusivamente en una ley especial completa en sí misma, basta ajustarse a los términos de esa ley. Y ese es, en realidad de verdad, este caso.
Aquí se trata de la devolución de una contribución sobre ingresos. La Ley No. 80 de 1919 se decretó para proveer rentas para El Pueblo de Puerto Eico mediante la imposi-ción de determinadas contribuciones sobre ingresos. Por su sección 57 establece que el Tesorero computará la contribu-ción y notificará al contribuyente. Por su sección 58 da al contribuyente el derecho de pedir la reconsideración de su resolución al propio Tesorero. Por la 59 determina lo que debe hacer en tal caso el Tesorero. Por la 61 concede al contribuyente un nuevo recurso para ante la Junta de Eevi-sión e Igualamiento, en el caso de que la resolución del Te-sorero continúe siéndole adversa. Por la 62 determina el procedimiento ante la Junta y las facultades de ésta. Y por último, por la sección 63, si la resolución de la Junta le es también adversa, autoriza al contribuyente a pagar bajo pro-*240testa y a acudir a la corte de distrito competente en demanda contra el Tesorero de Puerto Rico para ventilar en definitiva el asunto. Pero hay más. Después de haberse prescrito este sistema completo en sí mismo, la sección 66 de la ley expresa lo que sigue:
"Sección 66. — El Tesorero queda por la presente autorizado para condonar, reintegrar o restituir toda contribución, o derecho erró' nea e ilegalmente impuestos o recaudados, así como el importe de toda multa recaudada por error o sin autoridad legal.
"Si el Tesorero de Puerto Rico, una vez presentada ante él la reclamación oportuna interesando la devolución, reintegro o condo-nación de todo derecho o contribución errónea o ilegalmente impues-tos o recaudados, así como el importe de toda multa recaudada por error o sin autoridad legal, se negare sin motivo alguno a conceder el objeto de dicha reclamación, la parte agraviada podrá entonces recurrir a los tribunales de justicia, siguiendo para ello el trámite autorizado y el procedimiento establecido en la Sección 63 de esta Ley.”
Amparado en esa disposición legal fue que acudió a la corte el demandante en este caso. Esto lo admite en su ale-gato la propia parte demandada y apelada. La Ley No. 80 de 1919 no habla de fianzas previas y la sección 4 de la Ley No. 76, de 1916, no está redactada de tal modo que pueda deducirse que fué la intención del legislador que se aplicara a todos los pleitos hasta entonces autorizados contra El Pueblo de Puerto Rico y aún contra los que pudieran autorizarse en el futuro general o especialmente.
Siendo ello así, cae por su base el único fundamento que tuvo la corte de distrito para dictar su sentencia.
La parte apelada insiste en sostener que la demanda no aduce hechos suficientes para determinar una causa de acción. Alega que son aplicables, además de la sección 66 de la Ley No. 80 de 1919, las secciones 61, 62 y 63 y que como en la demanda no se expresa que se acudiera a la Junta de Revi-*241sión e Igualamiento, ni que se pagara la contribución bajo protesta, carece ele acción el demandante.
No estamos conformes. Es cierto que la sección 66 prescribe que en la apelación que se establezca se siga el trá-mite marcado en la sección 63, pero ello claramente se refiere al término para recurrir, a la titulación de la demanda y a la manera como se tramita el pleito en la corte, todo lo que se encuentra en la propia sección 63, sin que sea nece-sario completar el pensamiento del legislador con lo dispuesto en las secciones 61 y 62. Claramente se trata de casos dis-tintos. La ley es en verdad liberal y ofrece amplias opor-tunidades para corregir cualquier error o reparar cualquier injusticia, primero cuando el contribuyente gestiona desde el principio y segundo cuando tramitada la imposición de la contribución y su cobro sin dificultades ni protestas, el con-tribuyente pide que se le reintegre lo que a su juicio se le cobró indebidamente.
Habiendo llegado a las anteriores conclusiones ¿qué reso-lución debemos adoptar? Eesta considerar la cuestión en su fondo. Jamás fué estudiada por la corte de distrito. Las partes no la tratan en sus alegatos. Podríamos quizá seña-lar una nueva vista a fin de que los abogados informaran sobre ella, pero nos parece que de acuerdo con todas las cir-cunstancias concurrentes, la resolución más justa y apro-piada es la de revocar la sentencia apelada y devolver el caso para ulteriores procedimientos. De este modo daremos la debida oportunidad a la corte que de conformidad con la ley debe tenerla primeramente.

Revocada la sentencia apelada y devuelto el caso para ulteriores procedimientos.

Jueces concurrentes-. Sres. Asociados Wolf, Aldrey y Hutchison.